Citation Nr: 1821740	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to September 15, 2016, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Army from February 1973 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2016, the Veteran presented sworn testimony during a video conference hearing in Buffalo, New York, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

In August 2016 the Board remanded the Veteran's claim, in part, because the Veteran in his January 2016 hearing testified that his bilateral hearing loss had subjectively worsened since his last examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed since his last VA examination that his bilateral hearing loss has worsened.  The Veteran's last VA examination, to determine the status of his bilateral hearing loss, was in September 2016.  As a result, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Outstanding Social Security Administration (SSA) & VA Treatment Records

In an October 2017 correspondence, the Veteran explains that he was never awarded SSA benefits, contrary to the AOJ determination, but only applied in October 5, 2017.  The record does not contain evidence that an attempt to obtain these medical records from October 2017 was ever accomplished.  Additionally, while VA treatment records from October 2013 have been collected, there is an indication from these records that the Veteran received medical treatment from VA prior to October 2013.  As the Veteran's claim is being remanded, the Board finds that an attempt to obtain these outstanding VA treatment records should be made.  The AOJ should ensure that the appropriate step to collect the appropriate records is accomplished.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

(A).  Regardless of the Veteran's response, VA treatment records should be collected from the VA Western New York Healthcare System also referred to in the Veteran's VA treatment records as the "Upstate New York Healthcare System" and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from October 2011 to October 2013, and from November 2017 to present. Any archived records should be retrieved from storage.

(B).  Regardless of the Veteran's response, SSA records from the Veteran's unsuccessful bid for benefits in October 2015 should be obtain and associated with the claims file.  The Veteran details this attempt in his October 2017 correspondence to VA.

2.  Thereafter, the Veteran should be scheduled for VA audiological examination in order to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, including audiometric testing, should be completed.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




